DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claims 1 and 11, the cancellation of claims 5, 13 and claims 16-20 non-elected without traverse, the addition of new claims 21-25 and the arguments presented has overcome the rejection and objection presented in the previous Office Action dated 09/14/2021. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-4 and 11-12 were rejected as being unpatentable over Zhang. In addition, claims 5-10 and 13-15 were objected to as being dependent upon a base claims but also indicated as including allowable subject matter. Presently, Applicant has amended independent claim 1 to include the allowable subject matter of now cancelled claim 5. Moreover, Applicant has amended independent claim 11 to include the allowable subject matter of now cancelled claim 13. These amendments have overcome the rejection of claims 1-4 and 11-12 and the objection to claims 5-10 and 13-15 as presented in the previous Office Action. The prior art fails to provide other relevant disclosures which either cures the deficiency of Zhang to teach and/or suggest the limitations of claims 1 and 11 as amended, or teach and/or suggest the method for forming lines as recited in independent claims 1 and 11 as amended. Therefore, independent claims 1 and 11 as amended and claims 2-4, 6-10, 12 and 14-15 depending therefrom are allowable. 
Applicant has also added new independent claim 21 which incorporates features of claim 9 which was also indicated as being allowable in the previous Office Action. New claims . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899